Citation Nr: 1640909	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  14-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for allergic rhinitis with polyps.   

2.  Entitlement to a rating in excess of 30 percent for sinusitis.  

3.  Entitlement to a rating in excess of 30 percent for asthma.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date earlier than March 8, 2011, for the grant of service connection for tension headaches.

6.  Entitlement to an initial rating in excess of 30 percent for tension headaches.

7.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), depressive disorder, dysthymic disorder and an anxiety disorder, to include as secondary to allergic rhinitis with polyps allergic rhinitis with polyps, sinusitis, asthma, and headaches.

8.  Whether new and material evidence has been received to reopen the claim of service connection for low back strain.

9.  Entitlement to an effective date earlier than May 20, 2010 for the grant of service connection for sinusitis to include whether there was clear and unmistakable error (CUE) in a December 13, 1997 rating decision.

10.  Entitlement to an effective date earlier than December 28, 2005 for the grant of service connection for allergic rhinitis with polyps to include whether there was CUE in a December 13, 1997 rating decision.


WITNESSES AT HEARINGS ON APPEAL

Veteran and C. G.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 6, 1990 to October 8, 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2011 rating decision, service connection for sinusitis was granted and a 30 percent rating was assigned effective May 20, 2010.  The RO denied entitlement to an earlier effective date for service connection for allergic rhinitis with nasal polyps and continued the 30 percent rating for that disability.

In a December 2011 rating decision, in pertinent part, the RO denied entitlement to a rating in excess of 30 percent for allergic rhinitis with nasal polyps, a rating in excess of 30 percent for sinusitis, in excess of 30 percent for asthma, and entitlement to a TDIU, and determined that new and material evidence had not been received to reopen the claim of service connection for low back strain.  

In a February 2014 rating decision, in pertinent part, the RO denied service connection for PTSD and depressive disorder.  In September 2014, service connection for tension headaches was granted and a 30 percent rating was assigned effective March 8, 2011.  

In February 2016, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  At that time, the Veteran withdrew from appellate status all issues other than entitlement to an initial rating in excess of 30 percent for tension headaches; entitlement to service connection for a psychiatric disorder to include PTSD, depressive disorder, dysthymic disorder and anxiety; whether new and material evidence has been received to reopen the claim of service connection for low back strain; entitlement to an effective date earlier than May 20, 2010 for the grant of service connection for sinusitis; and entitlement to an effective date earlier than December 28, 2005 for the grant of service connection for allergic rhinitis with polyps.

The Board notes that the issue of entitlement to service connection for PTSD and a depressive disorder have been consolidated and expanded to encompass all psychiatric disorders, recharacterized as entitlement to service connection for a psychiatric disorder to include PTSD, depressive disorder, dysthymic disorder and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The issues of entitlement to an initial rating in excess of 30 percent for tension headaches; entitlement to service connection for a psychiatric disorder to include PTSD, depressive disorder, dysthymic disorder and an anxiety disorder; whether new and material evidence has been received to reopen the claim of service connection for low back strain; entitlement to an effective date earlier than May 20, 2010 for the grant of service connection for sinusitis; and entitlement to an effective date earlier than December 28, 2005 for the grant of service connection for allergic rhinitis with polyps are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 6, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his Board hearing that a withdrawal of the appeal is requested as to the issues of entitlement to a rating in excess of 30 percent for allergic rhinitis with polyps; entitlement to a rating in excess of 30 percent for sinusitis; entitlement to a rating in excess of 30 percent for asthma; entitlement to a TDIU; and entitlement to an effective date earlier than March 8, 2011, for the grant of service connection for tension headaches.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement to a rating in excess of 30 percent for allergic rhinitis with polyps; entitlement to a rating in excess of 30 percent for sinusitis; entitlement to a rating in excess of 30 percent for asthma; entitlement to a TDIU; and entitlement to an effective date earlier than March 8, 2011, for the grant of service connection for tension headaches, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to the issues of entitlement to a rating in excess of 30 percent for allergic rhinitis with polyps; entitlement to a rating in excess of 30 percent for sinusitis; entitlement to a rating in excess of 30 percent for asthma; entitlement to a TDIU; and entitlement to an effective date earlier than March 8, 2011, for the grant of service connection for tension headaches, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to aforementioned issues.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 30 percent for allergic rhinitis with polyps is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 30 percent for sinusitis is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 30 percent for asthma is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than March 8, 2011, for the grant of service connection for tension headaches is dismissed.


REMAND

An Initial Rating in Excess of 30 Percent for Tension Headaches

At his Board hearing, the Veteran testified that his headache disorder was worse in severity than the current rating of 30 percent.  He asserts that he has 13 to 14 (not 3 to 4 as noted by a VA examiner) severe prostrating and prolonged headache attacks per month which are productive of severe economic inadaptability.  He related that he takes VA prescribed medication of Sumatriptan Succinate 25 mg tablets 9 count each month which is the highest dose and amount that he can receive.  He indicated that he receives regular treatment for his headaches at the Tampa community out-based facility.  The Board finds that those VA clinical records should be obtained and the Veteran should be reexamined based on his subjective reports, including at his hearing.  

A Psychiatric Disorder to include PTSD, Depressive Disorder, 
Dysthymic Disorder and an Anxiety Disorder

Initially, the Board notes that the Veteran testified at his Board hearing that the RO did not adequately corroborate his claimed stressors.  The Veteran asserts that he was repeatedly physically assaulted by Sergeant F. L. C. for more than six months.  Thereafter, he was ostracized by this individual and others after he reported this abuse to the 8th Army Inspector General's (IG) office on or around June 1991 through September 1991.  After making this report and as a consequence thereof, the Veteran indicated that Sergeant F. L. C. was reassigned from 82nd CSE to Charlie Company 44th Engineer Battalion.  

The Board notes that a January 2013 letter from the IG's office indicated that the 1991 complaints had been destroyed on October 1 2001 in accordance with the IG's disposition schedule.  However, and as contended by the Veteran, there is no record that the Joint Service Records Research Center (JSRRC) or other appropriate government entity has been contacted regarding the claimed stressors in order to verify if Sergeant F. L. C. was reassigned as alleged.  The Veteran also testified that no attempt was made to contact his own father, a veteran, who had knowledge of the reported abuse; on remand, the Veteran should be provided the opportunity to submit a statement from his father as well as any other corroborating lay statement. 

The Veteran also indicated that he has not been properly examined and asserted that the examination conducted for purposes of evaluating secondary service connection was inadequate.  The Board finds that since this matter is being remanded to attempt to corroborate Veteran's stressor, he should be afforded a new examination after that action has been completed.  

Whether New and Material Evidence has been Received to Reopen the Claim of Service Connection for Low Back Strain

At his Board hearing, the Veteran claimed there was CUE in the December 13, 1997 rating decision which denied service connection for low back strain.  The Veteran provided testimony as to that same manner at an earlier Decision Review Officer (DRO) hearing in February 2015.  However, that matter has not been formally adjudicated by the RO.  As a favorable determination on that issue could affect the issue currently on appeal, the Board finds that the raised issue is inextricably intertwined with the issue on appeal.  Therefore, the CUE issue must be decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994). 

Earlier Effective Dates for Service Connection for Sinusitis and for Allergic Rhinitis with Polyps

The Veteran testified that there was also CUE in the December 13, 1997 rating decision essentially because the RO failed to adjudicate the issues of service connection for sinusitis and service connection for rhinitis with polyps.  The Veteran also provided testimony on these issues at the February 2015 DRO hearing.  Thereafter, in the July 2015, supplemental statement of the case, the RO indicated the following as to both issues:

Your contentions and claims file was reviewed and considered.  A clear and unmistakable error is not found in the effective date assigned for this condition.  There are no provisions which would allow us to grant entitlement to an earlier effective date prior to your date of claim. 

The RO did not formally adjudicate the CUE issues.  The supplemental statement of the case did not provide a sufficient analysis as to the RO did not cite the rating decision in which CUE was claimed, the Veteran's contentions, or any other pertinent evidence or argument.  As a favorable determination on that issue could affect the issue currently on appeal, the Board finds that the CUE issues are inextricably intertwined with the issues on appeal.  Therefore, the CUE matters must be adjudicated.  See Harris. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment for his headaches at the Tampa community out-based facility.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected tension headaches.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

3.  An attempt should be made to verify the Veteran's claimed stressors through the appropriate channels, to include through a JSRRC search if deemed appropriate. The government entities contacted should be provided with all pertinent information.  With regard to the Veteran's stressors, the appropriate government entity, if possible, should indicate if Sergeant F. L. C. was reassigned from 82nd CSE to Charlie Company 44th Engineer Battalion after the June 1991 to September 1991 timeframe or at all.  If this information cannot be verified, the record should be annotated to reflect such.  

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The record should be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished.  After reviewing the record to include any response received pursuant to this remand, and obtaining a history from the Veteran regarding the stressors during service, the examiner must specifically discuss whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  In this regard, the examiner must indicate whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis other than PTSD is rendered, the examiner should opine as to whether it is at least as likely as not that the identified disorder is attributable to service.  In sum, the examiner should determine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include whether he has PTSD, depressive disorder, dysthymic disorder and/or an anxiety disorder or other psychiatric disorder, which is the result of his military service.  

In addition, based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder disability is proximately due to, or the result of, the service-connected allergic rhinitis with polyps allergic rhinitis with polyps, sinusitis, asthma, and headaches.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder is permanently aggravated by the Veteran's service-connected allergic rhinitis with polyps allergic rhinitis with polyps, sinusitis, asthma, and headaches.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

6.  Adjudicate the issue of whether there is CUE in a December 13, 1997 as to the denial of service connection for low back strain.   

7.  Adjudicate the issue of whether there is CUE in a December 13, 1997 as to the allegation that this rating decision failed to adjudicate claims of service connection for service connection for sinusitis and service connection for rhinitis with polyps.

8.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


